               Case 19-11626-KG         Doc 292       Filed 09/03/19    Page 1 of 24



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:
                                                              Chapter 11
PHILADELPHIA ENERGY SOLUTIONS
REFINING AND MARKETING, L.L.C.,                               Case No. 19-11626

      Debtor.                                                 Class Action
__________________________________________

NATHAN RUTKOWSKI and MARTIN HARPER,
on behalf of themselves and all others similarly
situated,

         Plaintiffs,                                          Adv. Pro. No. 19-50278 (KG)

    v.

PHILADELPHIA ENERGY SOLUTIONS
REFINING AND MARKETING, L.L.C.,

         Defendant.

                       FIRST AMENDED CLASS ACTION COMPLAINT

         Plaintiffs Nathan Rutkowski and Martin Harper (collectively “Plaintiffs”), individually

and on behalf of all others similarly situated, through counsel, bring this action in their individual

capacities and on behalf of the class of persons similarly situated as defined below and allege,

pursuant to their own knowledge and the investigation of counsel, to wit:

                                       NATURE OF CASE

         1.     This action seeks to recover back pay and benefits pursuant to the Workers

Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101 et seq. (the “WARN Act”), and

Chapter 9-1500 of the Philadelphia Code, based upon the course of conduct by Defendant

Philadelphia Energy Solutions Refining and Marketing, L.L.C. (“PES” or “Defendant”), that

resulted in the termination of their employees without proper legal notice as part of a mass layoff



                                                  1
              Case 19-11626-KG        Doc 292        Filed 09/03/19   Page 2 of 24



that occurred on July 1, 2019. According to early reports, over 1,000 employees are expected to

be laid off, including approximately 614 union steelworker employees. While some employees

have been hired back, at least approximately 114 have not, and PES has indicated no plans to do

so.

       2.     PES’ mass layoff deprived these “workers and their families some transition time

to adjust to the prospective loss of employment, to seek and obtain alternative jobs and, if

necessary, to enter skill training or retraining that will allow these workers to successfully

compete in the job market.” 20 C.F.R. § 639.1(a).

       3.     As discussed below, PES failed to provide these terminated employees with the

statutory sixty (60) days advance written notice required by the WARN Act.

       4.     This action seeks recourse for Defendant’s violations of the WARN Act, as set

forth in more detail herein. This action also seeks to recover unpaid bonuses (including deferred

bonuses), accrued vacation days, and other benefits PES was contractually (or otherwise)

obligated to pay Plaintiffs and Class Members.

       5.     This case was originally filed in the United States District Court for the Eastern

District of Pennsylvania against both Defendant PES and a related entity, Philadelphia Energy

Solutions, LLC. See Rutkowski et al v. Philadelphia Energy Solutions, LLC et al, No. 2:19-cv-

02849-MMB (E.D. Pa.). Plaintiffs now pursue their claims against PES in this Court.




                                                 2
              Case 19-11626-KG        Doc 292       Filed 09/03/19   Page 3 of 24



                                           PARTIES

                                         PLAINTIFFS

Plaintiff Nathan Rutkowski

       6.      Plaintiff Nathan Rutkowski is and was at all material times relevant hereto a

resident of Westmont, New Jersey, and a full‐time employee of PES (inspector) at the time he

was informed of his July 1, 2019 termination. Mr. Rutkowski worked at PES for 6.5 years.

       7.      On June 26, 2019, Plaintiff was one of many PES employees called into a meeting

where he and his colleagues were informed that they were being terminated from their

employment at PES en masse effective July 1, 2019. Plaintiff was not provided with 60-days

notice of his termination under the WARN Act, and was provided with no severance pay as part

of his termination.

Plaintiff Martin Harper

       8.      Plaintiff Martin Harper is and was at all material times relevant hereto a resident

of Media, Pennsylvania, and a full‐time employee of PES (reliability inspector) at the time he

was informed of his termination. Mr. Harper worked at PES for approximately 7 years.

       9.      On June 26, 2019, Plaintiff was one of many PES employees called into a meeting

room where they were informed that they were being terminated from their employment at PES

en masse beginning July 1, 2019.       Plaintiff was not provided with 60-days notice of his

termination under the WARN Act, and was provided no severance pay as part of his termination.

       10.     At all times relevant and material hereto, Plaintiffs and Class Members were

either full time employees of PES, or temporary employees other than part‐time employees, and

are to be counted in determining that the threshold requirements of the WARN Act are met.




                                                3
              Case 19-11626-KG        Doc 292       Filed 09/03/19   Page 4 of 24



                                         DEFENDANT

Defendant Philadelphia Energy Solutions Refining and Marketing, L.L.C.

       11.     Upon information and belief, Defendant Philadelphia Energy Solutions Refining

and Marketing, L.L.C. was the entity that employed the terminated PES employees. Defendant

Philadelphia Energy Solutions Refining and Marketing, L.L.C. has or had a principal place of

business located at 1735 Market St., Philadelphia, PA 19103.            According to Delaware

Department of State filings, Defendant Philadelphia Energy Solutions Refining and Marketing,

L.L.C. is a limited liability company incorporated under the laws of the state of Delaware, with a

registered agent located at Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801.

       12.     Upon information and belief Philadelphia Energy Solutions, L.L.C. and

Defendant Philadelphia Energy Solutions Refining and Marketing, L.L.C. are agents of one

another. Defendant and Philadelphia Energy Solutions, L.L.C. were or are directly responsible

for the failure to provide Plaintiffs and Class Members with the requisite notice under the

WARN Act, as alleged herein.

                                JURISDICTION AND VENUE

       13.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1334,

and 1367, as well as 29 U.S.C. §§ 2102 and 2104(a)(5).

       14.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1409 and 29 U.S.C. §

2104(a)(5).

       15.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B) and (O).

Plaintiffs confirm their consent, pursuant to Federal Bankruptcy Rule 7008 and Rule 7012-1(b)

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”), to the entry of a final order by the Court in



                                                4
                Case 19-11626-KG       Doc 292       Filed 09/03/19    Page 5 of 24



connection with this adversary complaint to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

                                              FACTS

                     The June 21, 2019 PES Refinery Fire and Explosions

          16.   In the early morning of Friday June 21, 2019, a three-alarm fire tore through the

PES complex located in the South Philadelphia neighborhood of Girard Point. Residents of

South Philadelphia neighborhoods awoke to the sounds of loud explosions and shelter-in-place

alerts.

          17.   PES’ refinery in Girard Point—a 335,000 barrel-per-day (bpd) complex (and

largest on the East Coast), located in a densely populated area in the southern part of

Philadelphia—erupted in flames that resulted in a series of explosions that could be heard from

miles away. A number of refinery workers were reportedly injured as a result of the blaze.

          18.   The cause of the fire remains unknown, but city fire officials have stated that the

fire started in a butane vat at around 4:00 a.m. on Friday June 21.1 Specifically, Deputy Fire

Commissioner Craig Murphy stated that a vat of butane had ignited and eventually exploded.2

          19.   An image depicting the location of the PES refinery where the fire and

explosions occurred, as well as surrounding neighborhoods, is below3:




1
  https://www.reuters.com/article/us-refinery-blast-philadelphia-exclusive/philadelphia-energy-
solutions-seeks-to-permanently-shut-oil-refinery-
idUSKCN1TR09E?feedType=RSS&feedName=newsOne (last visited June 27, 2019).
2
  https://www.nbcphiladelphia.com/news/local/South-Philly-Refinery-Fire-Explosion-Response-
511674901.html (last visited June 27, 2019).
3
  Image available at https://www.inquirer.com/business/philadelphia-refinery-fire-plan-to-close-
20190626.html (last visited June 27, 2019).


                                                 5
               Case 19-11626-KG         Doc 292        Filed 09/03/19    Page 6 of 24




       20.     The PES complex consists of two refineries, Girard Point and Point Breeze. The

fire damaged part of the Girard Point refinery. The Point Breeze facility, which has a capacity of

145,000 barrels per day, reportedly can still be operated as a standalone plant.

       21.     Nevertheless, as a result of the destruction of the June 21 fire and explosions, on

June 26, 2019, PES announced that it would be permanently shutting down the entire South

Philadelphia plant (i.e., Girard Point and Point Breeze) in July 2019. PES claimed the explosion

at the refinery complex would make it impossible for them to continue operations.

       22.     According to one report, the fire was the second in two weeks at the PES

complex, spurring Philadelphia Mayor Kenney to call for a task force to look into the cause and

community outreach in the wake of the incidents. The task force is now shifting its focus to




                                                   6
               Case 19-11626-KG          Doc 292        Filed 09/03/19     Page 7 of 24



helping PES to support employees affected by the shutdown.4 The investigation itself could

reportedly take months or perhaps years.

        23.     The news of the plant shutdown was accompanied by reports of PES’ recent

history of financial turmoil. The refinery has been on shaky financial grounds for quite some

time, and has been forced to slash worker benefits and scale back capital projects to save cash.

        24.     Sunoco acquired the PES refineries (Girard and Point Breeze) three decades ago

and merged them. It threatened to close the complex in 2012, but public officials and the union’s

leadership helped create a joint venture between Sunoco and private-equity Carlyle Group in order

to avoid the closure.

        25.     The new ownership kept the plant operating, aided by an influx of cheap crude oil.

Specifically, a period of prosperity ensued for PES that was built on bringing in discounted

crude oil by rail car from North Dakota shale development. However, the refinery fell on

financial hard times as the price of oil fell, and it even declared bankruptcy last year.

        26.     PES went through bankruptcy in 2018 to reduce and restructure debt, but cash on

hand dwindled even after it emerged from those proceedings.5                   After emerging from

bankruptcy, PES saw its cash balance decline to $87.7 million at end of 2018, which was down

from $148 million just three months earlier during that year.6

        27.     After emerging from bankruptcy, Credit Suisse Asset Management and Bardin

Hill became the controlling owners of PES, with former primary owners Carlyle Group and

Sunoco Logistics, an Energy Transfer subsidiary, holding a minority stake.



4
  https://www.reuters.com/article/us-refinery-blast-philadelphia-exclusive/philadelphia-energy-
solutions-seeks-to-permanently-shut-oil-refinery-idUSKCN1TR09E (last visited June 27, 2019).
5
  Id.
6
  https://www.reuters.com/article/us-usa-refinery-pes/one-of-the-oldest-u-s-refineries-in-trouble-
again-in-philadelphia-court-filings-idUSKCN1Q12JC (last visited June 27, 2019).


                                                    7
                 Case 19-11626-KG        Doc 292       Filed 09/03/19    Page 8 of 24



          28.     In January 2019, PES dramatically scaled back a large maintenance project in

the area of the refinery where the explosion occurred.7

          29.     One report indicates that due to financial struggles, in 2019 PES shuffled its

management team, froze employee bonuses, and told employees it was deferring matching

payments to their retirement accounts until 2020.8

          30.     An internal email from PES’ CEO Mark Smith dated June 26, 2019

accompanied the mass layoff discussed herein and acknowledged the company’s years of

financial hardship. Smith commented: “Unfortunately, the recent fire at the refinery complex

has forced us to wind-down our operations. . . . I know that the last few years have been

difficult . . . .” (emphasis added).

             The June 2019 PES Fire and Explosions Were Reasonably Foreseeable

          31.     PES is or was in the business of being entrusted with highly volatile and

    flammable chemicals. For this reason alone, it was foreseeable to the company that an

    explosion like the one that occurred on June 21 could reasonably occur at its South

    Philadelphia refinery.

          32.     Indeed, fires, explosions, and similar fire-related incidents are common at oil

    refineries, including those operating in Philadelphia. Philadelphia-based refineries—including

    PES—have a history of these types of incidents that pre-date PES’ latest catastrophe.

          33.     The explosions and fire at PES’ South Philadelphia refinery is only the latest in a

    string of fires and explosions involving Philadelphia-based refinery compounds. A timeline of

    similar incidents is below9:



7
 Id.
8
 https://www.inquirer.com/business/philadelphia-refinery-fire-plan-to-close-20190626.html (last
visited June 27, 2019).


                                                   8
             Case 19-11626-KG         Doc 292       Filed 09/03/19     Page 9 of 24



              a.     In September 1931, four people were killed in a blast at the Atlantic

                     Refining plant (later merged with Richfield Oil Co. to become Arco) at

                     Point Breeze in South Philadelphia.

              b.     In February 1932, eighteen people were killed and many others were

                     injured when an oil tanker exploded outside of the Marcus Hook Sunoco

                     refinery.

              c.     In September 1960, lightning struck PES’ Girard Point refinery (then

                     owned by Gulf), causing a fire that burned for hours, but luckily injuring

                     no one.

              d.     In May 1970, a 13-story unit exploded at an Arco plant, killing seven

                     employees and injuring 37 more.

              e.     In August 1975, eight firefighters were killed when the Gulf refinery

                     complex caught fire due to an oil storage tank being overfilled. The fire

                     lasted for days and killed eight firefighters. The explosion was called

                     one of the worst disasters in Philadelphia Fire Department history. Two

                     weeks later, the refinery caught fire again—one person, Mayor Frank

                     Rizzo, was injured running from the explosion.

              f.     In October 1975, the Arco refinery caught fire. No one was injured but

                     then-Pennsylvania Attorney General Robert Kane formed a task force to

                     investigate Philadelphia area oil refinery fires and explosions.

              g.     In January 1977, four people were injured in another Arco explosion and

                     fire that lasted for hours, requiring 250 firefighters to fight the blaze.


9
 See https://www.inquirer.com/news/philadelphia-refinery-fire-history-of-explosions-timeline-
20190621.html (last visited June 27, 2019).


                                                9
              Case 19-11626-KG          Doc 292        Filed 09/03/19    Page 10 of 24



                h.      In January 1988, the Point Breeze refinery (then operated by John Deuss’

                        Atlantic Refining & Marketing Corp.) exploded, injuring one person.

                i.      In July 2007, lightning struck the Sunoco Eagle Point refinery in

                        southern New Jersey (later became PES resulting from a partnership

                        between Carlyle Group and Sunoco Inc.), creating an hours-long fire. No

                        one was injured.

                j.      In May 2009, a rusty pipe caused a fire at the Marcus Hook Sunoco

                        refinery, resulting in plant closure two years later in 2011.

                k.      In August 2011, a small fire at Girard Point broke out, beginning at a

                        pump.

                l.      In May 2015, at the same PES refinery, another fire broke out, luckily

                        with no reported injuries.10

                m.      In December 2016, officials responded to another PES fire, this time at

                        the Point Breeze portion of the refiner.11

        34.     In the aftermath of the PES fire, Kristen Kulinowski, the interim executive of the

United States Chemical Safety and Hazard Investigation Board (the federal agency

investigating the explosions and fire at PES), commented that “[r]efining, you know, is a high

hazard industry. Hydrocarbons are flammable, and explosive.”12

        35.     PES cannot seriously deny the foreseeable nature of explosions at oil refineries,

including the latest incident at its Girard Point refinery. Putting aside that a fire or explosion is a

10
   See
https://www.inquirer.com/philly/news/Fire_at_South_Phila_refinery_appears_under_control.htm
l (last visited June 27, 2019).
11
   See https://www.nbcphiladelphia.com/news/local/Philadelphia-Energy-Solutions-Refinery-
Fire--405819635.html (last visited June 27, 2019).
12
   https://www.inquirer.com/business/philadelphia-refinery-fire-chemical-safety-board-csb-
investigation-20190627.html (last visited June 27, 2019) (emphasis added).


                                                  10
             Case 19-11626-KG        Doc 292     Filed 09/03/19     Page 11 of 24



constant hazard/risk at an oil refinery given the sheer nature of the business operations

conducted at such sites (i.e., working with highly flammable chemical substances), the long

history of fires and explosions at oil refineries in Philadelphia, including numerous fires

occurring at PES-operated locations, made the June 2019 incident plainly foreseeable.

       36.    The June 21 plant closure was not “unforeseeable” from a business standpoint,

either. As early as September 2018, Christina Simeone—author of an extensive report on the

effects of PES’ bankruptcy woes13—described eventual closure of the PES plant as foreseeable,

if not inevitable.14 She predicted in her article “Beyond Bankruptcy” that PES “may face

bankruptcy again by 2022.”15 According to Simeone, the plant had been defying laws that

require more public notice of the refinery’s activities for a long time, which kept most

uninformed about pollution concerns of the company.

       37.    The following statement encapsulates the prescience of Ms. Simeone’s belief

that the refinery was financially doomed:

       [C]losure of PES will create hardships for many employees and businesses
       dependent on the refinery. Relevant stakeholders should acknowledge the
       potential for the refinery’s near-term closure, understand the magnitude of related
       worker displacement, and plan for the associated needs of refinery workers and
       those employed in the refinery’s business supply chain. Evaluation and planning
       should take place for the potential need to deploy re-employment services (e.g.
       retraining, trade adjustment assistance), including assessing local, state, and
       federal funding resources.16




13
   Christina Simeone, Beyond Bankruptcy, The Outlook for Philadelphia’s Neighborhood
Refinery, available at
https://kleinmanenergy.upenn.edu/sites/default/files/proceedingsreports/Beyond-
Bankruptcy_0.pdf (last visited June 27, 2019).
14
   https://kleinmanenergy.upenn.edu/paper/beyond-bankruptcy (last visited June 27, 2019).
15
   Id.
16
   Id.


                                               11
             Case 19-11626-KG        Doc 292     Filed 09/03/19     Page 12 of 24



                        PES Confirms Mass Layoffs on June 26, 2019

       38.      On June 26, 2019, PES confirmed that it would be shutting down its refinery

within the next month after the massive explosion and fire, with mass layoffs beginning on July

1, 2019.

       39.      PES employees facing termination have reported that on Wednesday, June 26,

large groups of PES employees were hailed into midday meetings by managers or senior

employees; a roll call was taken; and then the large groups were terminated en masse in these

meetings. Employees were provided with a form letter informing them of the termination.

       40.      The letter, signed by PES Refining and Marketing Solutions Senior Vice

President William Goodhart, provided the following, in pertinent part:

       As you know, on June 21, 2019, Philadelphia Energy Solutions Refining and
       Marketing LLC (“PES”) experienced a catastrophic fire and explosion at its
       refinery complex located at 3144 Passyunk Ave., Philadelphia, PA 19145 (the
       “Philadelphia Refinery Complex”), resulting in significant damage to PES’s
       equipment and systems.

       Because of this unforeseeable event, this letter will serve as notice under the
       Federal and City of Philadelphia Worker Adjustment and Retraining Notification
       Acts (collectively, “WARN”) that PES will discontinue operations of its
       Philadelphia Refinery Complex beginning on July 1, 2019, when your
       employment will be terminated. It is anticipated that all layoffs and terminations
       will be completed within fourteen (14) days thereafter.

       All affected employees at PES have been issued notice as of today regarding this
       action. Unfortunately, it was not feasible for PES to provide earlier notice
       because the business circumstances that followed the fire and explosion were not
       reasonably foreseeable.


       41.    “Today, Philadelphia Energy Solutions made the difficult decision to commence

shutdown of the refining complex,” CEO Smith, said in a separate statement. “While our teams




                                               12
                  Case 19-11626-KG        Doc 292     Filed 09/03/19     Page 13 of 24



include some of the most talented people in the industry, the recent fire at the refinery complex

has made it impossible for us to continue operations.”17

        42.        Mr. Smith stated that it will conduct a shut down, and that “[a]s part of the wind-

down, the company will position the refinery complex for a sale and restart.”18

        43.        PES officials informed Mayor Jim Kenney said that PES planned to shut down

the refinery as soon as July. On the planned closure, Mayor Kenney stated: “I’m extremely

disappointed for the more than one thousand workers who will be immediately impacted by this

closure, as well as other businesses that are dependent on the refinery operations.”

        44.        Ryan O’Callaghan, the president of the United Steelworkers Local 10-1

representing the refinery workers, voiced disgust with the decision to close down the plant,

stating “USW is going to fight for every job there . . . . It appears they’re cashing the check and

heading for the doors.”19

        45.        Calling the decision to close the plant “a disgrace,” Mr. O’Callaghan discussed

how the loss of jobs would extend far beyond the refinery’s 1,000 employees. He identified that

the 614 steelworkers employed by PES — nearly half of whom are older than 50 — will be laid

off by July 12, 2019.

        46.        Due to the layoffs, many former PES employees will be forced to relocate far and

wide in order to obtain work in the same industry. Other employees are husbands and wives in

single-income families whose families are now left with the reality of not being able to provide for

their families.




17
   https://www.inquirer.com/business/philadelphia-refinery-fire-plan-to-close-20190626.html
(last visited June 27, 2019).
18
   Id.
19
   Id.


                                                    13
              Case 19-11626-KG          Doc 292      Filed 09/03/19     Page 14 of 24



       47.     On June 26, 2019, state legislators from Philadelphia, including Rep. Jordan Harris,

House Democratic Whip, Sen. Anthony Williams, Senate Democratic Whip, Rep. Maria

Donatucci, Sen. Larry Farnese, Senate Democratic Secretary, and Rep. Elizabeth Fiedler, issued a

statement on the announced closure of the PES refinery. In it, the representatives stated, inter alia:

       The explosion and subsequent fire at the PES refinery last week sent a
       shockwave, both literally and figuratively, through our community. The
       announcement of the closure of the refinery is another blow to the thousands of
       workers who earn a living and support their family through their hard work in
       South Philadelphia.
       We thoroughly expect PES to comply with the federal WARN Act to help protect
       the employees who will be losing their job and we’ve already been in contact
       with the Department of Labor & Industry to ensure that Governor Tom Wolf’s
       Rapid Response unit is ready and will be utilized to help the affected workers.20

       48.     Unfortunately, PES has made the decision not to comply with the WARN Act.

Instead, as USW president O’Callaghan characterized it: “[PES] has insurance on that unit, and

they’re going to take that money and run.”21

             The PES Mass Layoffs Without Proper Notice Violate the WARN Act

       49.     The sudden closing of the PES refinery has had a huge impact on the

Philadelphia economy as a whole over time. PES’ mass termination of virtually all of its

employees, including Plaintiffs, without providing the statutorily-required sixty (60) day notice,

is an immediate violation of the WARN Act.22

       50.     Specifically, on Wednesday, June 26, 2019, PES filed a WARN notice with the

Pennsylvania Department of Labor and Industry that listed the 1,024 jobs being affected by the

plant closure. More than 600 of those jobs belong to workers represented by Philadelphia Local

20
   http://www.senatorfarnese.com/philadelphia-legislators-release-statement-on-pes-closure (last
visited June 27, 2019) (emphasis added).
21
   https://whyy.org/articles/largest-oil-refinery-on-east-coast-will-close-after-fire/ (last visited
June 28, 2019).
22
   See 29 U.S.C. § 2101.


                                                  14
              Case 19-11626-KG       Doc 292     Filed 09/03/19    Page 15 of 24



10-1 union. Workers have been notified by PES, per the WARN notice. Upon information and

belief, layoffs were completed within 14 days of the July 1, 2019 closure.23 This notice is

inadequate under the WARN Act.

       51.     Plaintiff and Class members were full time employees as defined under the

WARN Act and suffered an employment loss under the Act.24

       52.     Those Class Members, who were temporary employees other than part‐time

employees, are “affected employees” under the WARN Act because the contracts for temporary

employment were a part of a long term relationship between Defendants, temporary employees,

and their agents.25

       53.     In the time prescribed by the WARN Act, PES permanently terminated the

affected employees.

       54.     PES knew that terminations were anticipated within a week following the June

21 fire, but failed to provide employees and state and local authorities with advance notice

(much less the statutorily-mandated back pay) required under the WARN Act.

       55.     By failing to properly disclose impending mass layoffs and provide the statutory

notice required by the WARN Act, PES precluded employees from looking for other work

and/or making contingent plans while PES continued to operate unabated.

       56.     As a result of PES’s unlawfully unnoticed layoffs, more than a thousand jobs in

Philadelphia’s Delaware Valley tri-state area and beyond have been lost to the detriment of the

local economy, and countless individuals are without wages.




23
   https://www.bizjournals.com/philadelphia/news/2019/06/26/report-philadelphia-energy-
solutions-refinery-clos.html (last visited June 27, 2019).
24
   Id.
25
   Id.


                                               15
             Case 19-11626-KG          Doc 292     Filed 09/03/19      Page 16 of 24



       57.     As identified by USW president Mr. O’Callaghan, due to the limited number of

available similar jobs in the United States, most PES steelworkers at the refinery, many of

whom live in South Philadelphia and Delaware County, will have to travel to the Gulf Coast if

they hope to remain in the industry.26

                              CLASS ACTION ALLEGATIONS

       58.     Plaintiffs bring this class action pursuant to Federal Rule of Civil Procedure 23,

 Federal Rule of Bankruptcy Procedure 7023, the WARN Act, 29 U.S.C. § 2104(a)(5), and

 Philadelphia Code Sections 9-1501 and 9-1504, on behalf of themselves and a class of all

 similarly situated employees.

       59.     Plaintiffs seek to certify a class (the “Class”) defined as follows:

       All persons formerly employed by PES who were involuntarily terminated as a
       result of the PES closure and who did not receive the full 60 days advance notice
       of their termination, and/or who otherwise have not received the full relief
       afforded to them under the WARN Act and/or Philadelphia Code Sections 9-1501
       and 9-1504, and/or pursuant to express or implied contracts with PES.

       60.     Excluded from the Class are PES, the legal representatives, heirs, successors and

assigns of any excluded person, and members of the federal judiciary.

       61.     Upon information and belief and per PES’ inadequate WARN Act notice,

Plaintiffs believe that the Class comprises in excess of a hundred Class Members, making the

Class so numerous that joinder of all Class Members is impracticable. The members of the Class

can be identified and located using information contained in the Defendant’s human resources

and payroll records.

       62.     There are common questions of law and/or fact common to the Class that

predominate over any questions affecting only individual Class Members. The questions of law

26
   https://www.inquirer.com/business/philadelphia-refinery-fire-plan-to-close-20190626.html
(last visited June 27, 2019).


                                                 16
             Case 19-11626-KG           Doc 292    Filed 09/03/19   Page 17 of 24



and fact common to the Class arising from Defendant’s actions include, but are not limited to the

following:

              a.      Whether the provisions of the WARN Act apply;

              b.      Whether Plaintiffs and Class Members are “affected employees” as

                      defined by the WARN Act;

              c.      Whether the employee terminations by PES constitute a “termination”,

                      “plant closure”, and/or “mass layoff” under the WARN Act;

              d.      Whether PES failed to provide the notice(s) required by the WARN Act

                      (29 U.S.C. § 2102(b)) and/or Philadelphia Code Sections 9-1501 and 9-

                      1504;

              e.      Whether PES can avail itself of any of the exceptions or defenses under

                      the WARN Act;

              f.      The appropriate measure of damages under the WARN Act (29 U.S.C. §

                      2104(a)(2)) and/or Philadelphia Code Sections 9-1501 and 9-1504;

              g.      Whether PES entered into express and/or implied contracts with Plaintiffs

                      and class members entitling them to certain earned benefits, including,

                      inter alia, unpaid bonuses (including deferred bonuses), payment for

                      accrued vacation, or other earned, unpaid benefits;

              h.      Whether PES breached those express and/or implied contracts with

                      Plaintiffs; and

              i.      The appropriate measure of damages under any express and/or implied

                      contract so breached by PES.




                                                  17
              Case 19-11626-KG         Doc 292     Filed 09/03/19         Page 18 of 24



       63.     Plaintiffs’ claims are typical of those of the Class Members. Plaintiffs and the

Class Members were employed by PES and subjected to the same kind of unlawful conduct. The

claims of Plaintiffs and the Class Members are based on the same legal theories and questions of

law and fact pursuant to the WARN Act, The Philadelphia Code, and breaches of express and

implied contracts.

       64.     Plaintiffs will fairly and adequately protect the interests of the Class the Plaintiffs

represent. Plaintiffs’ interests do not conflict with the interests of the Class, and the Plaintiffs

intend on prosecuting this action vigorously.

       65.     Plaintiffs have retained experienced counsel qualified in class litigation and

counsel are competent to assert the interests of the Class.

       66.     The unlawful acts of PES, as alleged herein, constitute a course of conduct

common to Plaintiffs and each Class Member. Prosecution of separate actions by individual

Class Members would create a risk of inconsistent of varying adjudications which would

establish incompatible standards of conduct for Defendant and/or substantially impair or impede

the ability of the individual Class Members to protect their interests.

       67.     Upon information and belief, Defendant has acted or refused to act on grounds

generally applicable to the Class.

       68.     A class action here is superior to other available methods for fair and efficient

adjudication of the controversy. Class action treatment will allow a large number of similarly

situated individuals to simultaneously pursue their common claims in a single forum in an

efficient manner, without unnecessary duplication of effort and expense that would be required if

numerous individual actions were pursued. However, the affected employees must opt-in to this




                                                 18
                Case 19-11626-KG       Doc 292      Filed 09/03/19    Page 19 of 24



litigation so that the right to damages can be determined and quantum of damages can be

calculated by the court.

                                        COUNT I
            VIOLATIONS OF THE UNITED STATES WORKERS ADJUSTMENT
             AND RETRAINING NOTIFICATION ACT, 29 U.S.C. §§ 2101 et seq.
                 (Against Defendants on Behalf of Plaintiffs and the Class)

          69.     Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if

fully restated herein.

          70.     At all times relevant to this lawsuit, Plaintiffs and Class Members have been

entitled to the rights, protections, and benefits provided under the WARN Act.

          71.     At all relevant times, PES was an “employer” as defined by the WARN Act, 29

U.S.C. § 2101(a)(1).

          72.     At all relevant times, Plaintiffs were “affected employees” as defined under the

WARN Act, 29 U.S.C. § 2101(a)(5).

          73.     The WARN Act regulates the amount and timing of notice an employer must

provide to employees who will be terminated via mass layoffs, as well as the back pay and

other associated benefits an affected employee is due based on a violation of the required notice

period.

          74.     PES is and was subject to the notice and back pay requirements of the WARN

Act because Defendant was a business enterprise that employs 100 or more employees,

excluding part-time employees, as defined in the WARN Act. See 29 U.S.C. § 2101(1)(A).

          75.     The WARN Act required PES to provide Plaintiffs and Class Members with 60

days notice prior to the layoffs complained of herein.

          76.     This notice was not properly or timely provided, and PES willfully violated the

WARN Act by failing to provide the required notice.


                                                 19
                Case 19-11626-KG       Doc 292      Filed 09/03/19    Page 20 of 24



          77.     Section 2103 of the WARN Act exempts certain employers from the notice

requirements of the WARN Act. See 29 U.S.C. § 2103(1)-(2). None of these WARN Act

exemptions apply to PES’ failure to provide required notice to Plaintiffs and Class Members.

          78.     Accordingly, Plaintiffs and Class Members have been damaged by Defendant’s

conduct and are entitled to the notice and back pay required by the WARN Act. 29 U.S.C. §

2101(1)(A).

                                   COUNT II
 VIOLATIONS OF THE CITY OF PHILADELPHIA’S WORKER ADJUSTMENT AND
                     RETRAINING NOTIFICATION ACT
               Sections 9-1501 - 9-1504 of the Philadelphia Code
            (Against Defendant on Behalf of Plaintiffs and the Class)

          79.     Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if

fully restated herein.

          80.     At all times relevant to this lawsuit, Plaintiffs and Class Members have been

entitled to the rights, protections, and benefits provided under the City of Philadelphia’s WARN

Act.

          81.     At all relevant times, PES was an “employer” as defined by the City’s WARN

Act, § 9-1501(2).

          82.     At all relevant times, Plaintiffs were employees of PES.

          83.     The City’s WARN Act regulates the amount and timing of notice an employer

must provide to employees who will be terminated via mass layoffs, as well as the back pay and

other associated benefits an affected employee is due based on a violation of the required notice

period.




                                                 20
              Case 19-11626-KG        Doc 292     Filed 09/03/19     Page 21 of 24



        84.      PES is and was subject to the notice and back pay requirements of the City’s

WARN Act because Defendant is a business enterprise that employs 50 or more employees, for

longer than six months prior to the closing of the plant. See § 9-1501(2).

        85.      The City’s WARN Act required PES to provide Plaintiffs and Class Members

with 60 days notice prior to the layoffs complained of herein.

        86.      This notice was not provided, and PES violated the WARN Act by failing to

provide the required notice.

                                        COUNT III
                            BREACH OF EXPRESS CONTRACT
                   (Against Defendant on Behalf of Plaintiffs and the Class)

        87.     Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if

fully restated herein.

        88.     On information and belief, valid and enforceable contracts existed between

Plaintiffs and class members, on the one hand, and PES, on the other hand, entitling Plaintiffs

and class members to a variety of employment benefits including, but not limited to, earned

unpaid wages, salary, commissions, bonuses (including deferred bonuses), accrued holiday pay,

accrued vacation pay, all accrued and unused paid time off, pension and 401(k) contributions,

COBRA benefits, and other benefits.

        89.     Those contracts required PES to pay employees these and other benefits at the

time of termination of employment.

        90.     PES breached these contracts by failing to perform under the terms of its

employment contracts with Plaintiffs and class members.

        91.     As a direct and proximate result of PES’s breaches, Plaintiffs and the class have

been harmed, entitling them to damages.



                                                21
              Case 19-11626-KG        Doc 292     Filed 09/03/19    Page 22 of 24



                                      COUNT IV
              BREACH OF IMPLIED CONTRACT/UNJUST ENRICHMENT
                 (Against Defendant on Behalf of Plaintiffs and the Class)

       92.     Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if

fully restated herein.

       93.     The dealings of the parties indicate a meeting of the minds on the terms of a

contractual agreement, such that Plaintiffs and class members were entitled to compensation for

their unused, accrued vacation time and other accrued benefits, such as a variety of employment

benefits including, but not limited to, earned unpaid wages, salary, commissions, bonuses

(including deferred bonuses), accrued holiday pay, accrued vacation pay, all accrued and

unused paid time off, pension and 401(k) contributions, COBRA benefits, and other benefits.

       94.     In the event that no express contract(s) existed between the parties, implied

contracts existed by virtue of PES’s and the parties conduct and course of conduct.

       95.     PES breached these implied contracts by failing to pay the aforementioned

compensation and deliver benefits.

       96.     PES has been unjustly enriched at the expense of Plaintiffs and Class Members.

Plaintiffs and Class Members conferred benefits to PES by virtue of their employment there,

PES accepted and retained these benefits, and under the circumstances herein it would be unjust

for PES to retain them without the payment of the value received.

       97.     As a direct and proximate result of PES’s breaches, Plaintiffs and the class

members have been harmed, entitling them to damages.

       WHEREFORE, Plaintiffs demand judgment against Defendant together with post

judgment interest, attorney’s fees, and costs along with any further relief this Court deems just

and proper.



                                                22
            Case 19-11626-KG   Doc 292    Filed 09/03/19      Page 23 of 24



Dated: September 3, 2019                      Respectfully submitted,


                                    By:       /s/ Benjamin F. Johns
                                              Benjamin F. Johns (admitted pro hac vice)
                                              Andrew W. Ferich (admitted pro hac vice)
                                              Alex M. Kashurba (admitted pro hac vice)
                                              CHIMICLES SCHWARTZ KRINER
                                               & DONALDSON-SMITH LLP
                                              361 W. Lancaster Avenue
                                              Haverford, PA 19041
                                              Tel: (610) 642-8500
                                              Email: bfj@chimicles.com
                                                      awf@chimicles.com
                                                      amk@chimicles.com


                                              -and-

                                              Michael J. Joyce (No. 4563)
                                              O’KELLY ERNST & JOYCE, LLC
                                              901 Market Street, Suite 1000
                                              Wilmington, Delaware 19801
                                              Tel: (302)-778-4003
                                              Mjoyce@oelegal.com

                                              Attorneys for Plaintiffs




                                         23
             Case 19-11626-KG        Doc 292     Filed 09/03/19     Page 24 of 24




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019, I electronically filed the foregoing document

using this Court’s CM/ECF system. All participants are registered CM/ECF users, and will be

served via the CM/ECF system.


Dated: September 3, 2019                            /s/ Benjamin F. Johns
                                                    Benjamin F. Johns
